Citation Nr: 1611599	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-36 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease of L5-S1.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to October 1974, with additional service in the Texas Army National Guard from June 1976 to February 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reopened the Veteran's previously denied claim of service connection for a low back disability (residuals of dorsal strain and a low back injury with degenerative disc disease at L5-S1) and denied this claim on the merits.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of the hearing is of record.

The Veteran originally claimed service connection for a back disorder in January 1991.  In a November 1991 rating decision, the RO denied his claim.  The Veteran appealed this denial to the Board, which in a November 1994 decision, denied the Veteran's claim as well.  The Veteran attempted to reopen his claim to service connection in August 2005, but in a January 2006 rating decision, his claim was denied. 38 U.S.C.A. § 7105(c).  In June 2007, the Veteran again filed a claim to reopen service connection.  As indicated, the RO granted the claim in the December 2007 rating decision on appeal, which also denied the underlying claim to service connection. 

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, in July 2012, the Board addressed the issue of whether new and material evidence had been received to reopen the Veteran's claim of service connection for a lumbar spine disability.  The Board decided that the record did contain such evidence, and then remanded the claim for additional development.  The requested development was completed, and in a March 2013 decision, the Board denied the Veteran's service connection claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In August 2013, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand (JMR).  An Order of the Court dated August 30, 2013 granted the motion, vacated the Board's March 2013 decision, and remanded the case to the Board.

In April 2014, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's currently diagnosed lumbar spine disability is not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a lumbar spine disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Compliance with the JMR 

As was noted in the Introduction, the Veteran's service connection claim involves a JMR.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with that obligation in mind.

The August 2013 JMR raised concern with regard to statements by the Veteran during an April 1992 hearing before RO personnel indicating that he received chiropractic treatment for his back shortly after separation from service and that such treatment continued until 1983.  The JMR also noted a private treatment record dated July 1980 from the Scott and White Clinic which identified X-rays taken of the Veteran's spine in February 1980.  Because such records are potentially relevant to the question of whether the Veteran experienced ongoing symptomatology since his in-service back injury in August 1974, the Board had a duty to ensure that VA obtained appropriate release forms for the Veteran's entire treatment history at Scott and White Clinic, with particular attention to his earliest visit in February 1980. Furthermore, the Board was directed to reconsider the probative value of statements made by the Veteran in the July 1980 private treatment record that indicated a continuity of low back pain since his in-service back injury.

The Board is confident that if any additional problems existed, the Court would have brought them to the Board's attention.  See Harris v. Derwinski, 1 Vet. App.180, 183 (1991) (holding that the "Court will (not) review BVA decisions in a piecemeal fashion").

Stegall concerns

As alluded to above, in April 2014, the Board most recently remanded the Veteran's lumbar spine disability claim and ordered the agency of original jurisdiction (AOJ) to contact the Veteran in order to obtain potentially outstanding private treatment records.  The April 2014 remand further directed if the records were obtained, then the AOJ was to obtain a medical opinion as to the etiology of the Veteran's lumbar spine disability.  The Veteran's claim was to then be readjudicated.  

Pursuant to the April 2014 Board remand instructions, as will be explained in detail below, the Appeals Management Center (AMC) contacted the Veteran and requested that he submit a medical authorization form in order to obtain outstanding treatment records.  Although the Veteran did not return the authorization form, a medical opinion was obtained in June 2014 as to the etiology of the Veteran's lumbar spine disability.  The Veteran's claim was then readjudicated via a September 2014 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter mailed to the Veteran in July 2007, prior to the initial adjudication of his claim, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, photographs, and post-service private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's low back symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to a nexus between the Veteran's current lumbar spine disability and his military service.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As discussed in the April 2014 Board remand as well as the August 2013 JMR, the Veteran reported during an April 1992 hearing before RO personnel that he received chiropractic treatment for his back shortly after separation from service and that such treatment continued until 1983.  The Board also notes that a private treatment record dated July 1980 from the Scott and White Clinic identified X-rays taken of the Veteran's spine in February 1980.  However, the X-ray reports are not associated with the claims folder.  As such, the AMC contacted the Veteran via a letter dated May 2014 requesting that the Veteran provide a signed and dated VA Form 21-4142 medical authorization form which was enclosed in order to obtain outstanding treatment records from the Scott and White Clinic, and that he identify where he sought treatment after separation from service until 1983 and provide a completed medical authorization form in order for VA to obtain those records.  However, as evidenced by the claims folder, the Veteran has not provided a completed medical authorization form since the issuance of the May 2014 letter from the AMC.    

Although the absence of private treatment records from the Scott and White Clinic as well as other treatment records following the Veteran's discharge from service is regrettable, the Board finds that VA adjudication of the appeal may go forward without these treatment records because the Veteran had an obligation to assist VA in the development of his lumbar spine disability claim by providing the completed VA medical authorization forms.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  The Board's decision to not remand the appeal to obtain these records is supported by the fact that the AMC made a sufficient attempt to locate the private treatment records.  

Additionally, the Veteran was afforded a VA examination for his lumbar spine disability in October 2007 with an addendum opinion from a different examiner obtained in June 2014.  The October 2007 VA examination report reflects that the examiner interviewed and examined the Veteran, and the examination report with addendum reflect that the examiners reviewed the Veteran's past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board concludes that the VA examination report with addendum is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision.

Service connection for a lumbar spine disability

The Veteran asserts that his lumbar spine disability is related to his military service, to include an injury from falling while attempting to complete an obstacle course.  See, e.g., the May 2012 Board hearing transcript, pgs. 4-5.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is such a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Board initially notes that the record does not show any manifestations of arthritis of the lumbar spine during the one-year presumptive period after the Veteran's separation from active service.  On the contrary, the record does not reflect any complaints or findings consistent with arthritis of the lumbar spine until several years after his separation from active service.  Accordingly, service connection is not warranted on a presumptive basis as to this claim.  38 C.F.R. §§ 3.307, 3.309.  

Having determined that presumptive service connection is not warranted as to the claim on appeal, the Board's inquiry turns to whether service connection on a direct basis is warranted.  

As detailed above, in order to establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to element (1), current disability, the current medical evidence of record documents diagnosis of degenerative joint disease with degenerative disk disease, lumbosacral spine, status post surgical repair x2.  See, e.g., the October 2007 VA examination report.  Therefore, Hickson element (1) is satisfied.  
With respect to Hickson element (2), in-service disease or injury, as discussed above, the Veteran contends that his current lumbar spine disability is related to his military service to include from sustaining a fall while attempting to complete an obstacle course.  Pertinently, a service treatment record dated August 1974 documents treatment for the Veteran's back from a fall.  At that time, the treating examiner noted an impression of a low back strain.  Although the remainder of the Veteran's service treatment records are absent complaints of or treatment for a back disability, the Board finds that the treatment for the low back strain in August 1974 is sufficient to satisfy Hickson element (2).  

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current lumbar spine disability is related to his military service.

In this regard, the Veteran was provided a VA examination for his lumbar spine disability in October 2007.  The VA examiner indicated a review of the Veteran's claims folder.  The examiner also summarized the Veteran's medical history, to include the Veteran's August 1974 in-service low back injury when he fell during a training exercise, the evidence of record dated since July 1980 indicating treatment for a chronic back disability, and the evidence of record indicating back surgery in 1998 and 2000.  The examiner noted his examination of the Veteran, and his discussion with him regarding his medical history to include post-service employment as a mechanic working with electronic motors, and his claim that his current problems relate to the in-service injury.  After examination of the Veteran and consideration of his medical history, the examiner diagnosed the Veteran with degenerative joint disease with degenerative disk disease, lumbosacral spine, status post surgical repair x2, and concluded that the Veteran does not have any evidence of progression of back injury that was related to military activity and subsequent back surgery, though he has a history of multiple injuries on the job that more than likely contributed to the severity of his back problem.  The examiner's rationale for his conclusion was based on his review of the Veteran's clinical record and his discharge examination in October 1974 in which the Veteran stated "my physical condition is better than ever."  The examiner also noted that the first records of medical treatment for the back was a visit at Scott and White Clinic in 1980, where he was told that everything was normal. 

The Board also notes that the Veteran's claims folder was forwarded to a VA examiner in June 2014 for an additional medical opinion as to the etiology of the lumbar spine disability.  After review of the claims folder, the examiner concluded that it is less likely than not that the Veteran's current lumbar spine disability is related to service.  The examiner's rationale for his conclusion was based on his review of the Veteran's medical records, to include the October 1974 separation examination wherein the Veteran stated "my physical condition is better than ever."  The examiner also noted the Veteran's postservice injuries to his back including an injury from shoveling snow in 1983 and an injury from loading trash bags onto a pickup truck in 1985.  The examiner further indicated no continuity of symptoms between the Veteran's discharge from service and treatment in February 1980 from Scott and White Clinic when he was informed that there was nothing wrong with his back.  

The October 2007 VA examination report with June 2014 addendum report was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiners' opinions are consistent with the Veteran's documented medical history, which is absent any report of symptomatology related to the Veteran's lumbar spine for more than 5 years after discharge from active service.  The examiners also noted the Veteran's in-service low back treatment as well as the Veteran's reported injury which they determined to be less likely as not related to his current lumbar degenerative disk disease and degenerative joint disease.  

The Veteran has not submitted a medical opinion to contradict the VA examiners' opinions that his current lumbar spine disability is not related to military service.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board observes that the Veteran has submitted statements from himself and other individuals (to include his former employer and friends) documenting his back symptoms.  The Board notes that the Veteran and these individuals, while entirely competent to report his symptoms both current and past, have presented no clinical evidence of a nexus between his lumbar spine disability and his military service.  The Board finds that the Veteran and these individuals as lay people are not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran and these individuals are not competent to opine on matters such as the etiology of his current lumbar spine disability.  Such opinion requires medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran and the individuals who submitted statements in support of his claim have this medical training required to render medical opinions, the Board must find that their contention with regard to a nexus between his lumbar spine disability and military service to be of minimal probative value and outweighed by the objective evidence of record which does not support such a finding.  See 38 C.F.R. § 3.159(a)(1) (2015) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered in support of the Veteran's own claim are not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  To the extent that the Veteran contends he has experienced back symptoms since service, the Board initially notes that he is competent to report such symptoms.  However, his separation examination indicated normal results for his spine and he reported that "my physical condition is better than ever."  The Board therefore finds that statements regarding a continuity of symptoms since service that resulted in the diagnosed lumbar spine disability are outweighed in probative value by the September 1974 separation examination as well as the October 2007 VA examination with June 2014 addendum opinion.  Specifically, this objective medical evidence contradicts any assertion that a current lumbar spine disability was manifested during active service or is related to injury or disease incurred during active service.  In light of the inconsistencies, no probative weight can be assigned to the current statements regarding the onset of back symptoms.  

Accordingly, element (3), nexus, is not met, and the Veteran's claim fails on this basis.  

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disability.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a lumbar spine disability, to include degenerative disc disease of L5-S1 is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


